Citation Nr: 0723936	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1992 to October 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction is now in the Fort 
Harrison, Montana, RO.

A hearing was held before the undersigned Veterans Law Judge 
in April 2007, and a transcript of this hearing has been 
included in the claims folder.   


FINDING OF FACT

A chronic low back condition was not manifested during the 
veteran's active duty service nor for many years thereafter 
and has not been related to his service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2005 the RO sent the veteran a letter informing 
him of the types of information needed to substantiate his 
claim and its duty to assist him in obtaining evidence to 
substantiate the claim.  The January 2005 letter informed the 
veteran that VA was responsible for obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration 
and that it was his responsibility to assure VA receipt of 
records not in the custody of a Federal agency.  A September 
2005 letter further clarified the responsibilities imposed by 
the VCAA, and a March 2006 letter informed him of how 
disability ratings and effective dates are assigned, in 
compliance with Dingess v. Nicholson.  The letters, in 
essence advised him to send any relevant evidence in his 
possession to the VA.  

The Board finds that the content of the preadjudication 
January 2005 letter essentially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  The 
September 2005 letter further provided the veteran notice of 
an additional 60 days to submit more evidence.  The veteran 
signed a response on October 2005, stating that he had no 
additional evidence.  VA subsequently sent him a letter in 
March 2006 per Dingess v. Nicholson, supra, advising him to 
submit any evidence not previously presented to VA.  Although 
the September 2005 and March 2006 letters postdated the 
initial adjudication, subsequent adjudication was provided by 
the Decision Review Officer's review and SOC issued in 
October 2006.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


II.	Factual and Procedural Background

The service medical records indicate that the veteran had no 
complaints or history of back trouble at enlistment in March 
1992.  However, in October 1992, he sought medical care for 
pain in his lower back and stated that it had been bothering 
him for 72 hours.  The record noted mechanical lower back 
pain.  In April 1994, the veteran sought medical care for 
pain in his right upper back around the scapula and middle 
ribs.  Mild scoliosis and abnormal rib cage development was 
initially assessed.  X-rays of the thoracic and lumbar spine 
were variously read as showing scoliosis and as being normal.  
On physical therapy assessment examination was normal.  
During a periodic examination in May 1994, the veteran 
checked off "no" for having or having had recurrent back 
pain.  At his August 1994 discharge examination, he reported 
"yes" for recurrent back pain.  Both objective examinations 
were within normal limits.  

VA outpatient treatment records from 2000 and from 2004 to 
2006 show that mild scoliosis was included in a review of 
systems in December 2004.  The veteran sought medical care 
for his low back pain intermittently in 2005 and 2006, 
stating either that it was "chronic" or "chronic off and 
on since 1992."  The veteran had sought medical care for 
various conditions at VA facilities on various occasions in 
the year 2000.  The record is silent as to any complaints of 
low back pain during those visits.  

On VA examination in April 2006, the veteran denied any back 
injury before, during, or after service.  He stated that he 
had had occasional low back pain since discharge.  He said 
that he experienced pain about a couple of times a month, 
which could last up to a week.  Nonetheless, he denied any 
incapacitation, or functional limitations except that he was 
"a little slower" and sometimes had to ask for help when 
moving items from a shelf.

A radiological examination revealed that the lumbosacral 
spine was normal.  Based upon examination as well as a review 
of VA and service medical records, the examiner opined that 
the veteran had "[E]pisodic lumbar strain which more likely 
than not is UNRELATED to the 10/92 mechanical LBP (lower back 
pain) treated in service and is more likely than not related 
to his manual labor jobs after service." (Emphasis original, 
parenthesis added).  She also stated that there was no 
evidence to support the previous diagnosis of scoliosis.  

In a June 2006 statement, a certified massage therapist 
stated that the veteran obtained massage therapy for his low 
back pain in August and October of 2005.  A statement dated 
July 2006 from a colleague said that the veteran was observed 
on two occasions taking time at work to do some stretching 
because of "his sore lower back."

At his April 2007 hearing, the veteran testified that he has 
had a lower back pain condition since 1992, when he saw a 
doctor while in service.  He stated that the pain has been 
worse in the past 4 years.  His pain was never caused by an 
injury and is directly related to physical labor, which has 
been an inherent part of his work.  Also, the veteran has 
been consistently told by physicians, a massage therapist, 
and a physical therapist to do stretching exercises.  He 
claims that stretching does help, and that it is when he does 
not get to do it that the pain manifests itself.  A VA 
physician prescribed pain medication in 2006, but the veteran 
does not like to take it.  He believes that he may become 
immune to it and that it makes him dizzy. When he does 
stretch, or do yoga, as has been the case at the time he 
testified, he does "pretty good."


III.   Legal Criteria

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.    

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.  

"For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings..."  38 C.F.R. § 3.303(b).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.  As to pain, the law states that 
"pain cannot be compensable in the absence of proof of an 
in-service disease or injury to which the current pain can be 
connected by medical evidence."  Sanchez-Benitez v. 
Principi, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).
 

III.	Analysis

The Board concedes that the veteran currently suffers from 
intermittent lower back pain as per his statements and sworn 
testimony and the lay statements he submitted in support of 
his claim.  On VA examination his pain was found to be due to 
lumbar strain; however, the examiner also found lumbar strain 
to be episodic and more likely related to postservice manual 
labor jobs.   

The veteran denied any injury during service, and there is no 
evidence of an injury in the service medical records.  
However, the "event" during service does not have to be an 
injury, but could merely be the onset of a chronic disease, 
leading to chronic disability.  The service medical records 
show two episodes of back pain complaints, one in 1992 
referring to the low back and one in 1994 referring to the 
mid back.  The Board finds no evidence in the record that the 
veteran's low back condition was chronic during his years in 
service.  According to 38 C.F.R. § 3.303(b), merely isolated 
findings or a diagnosis including the word "chronic" do not 
establish chronicity.  

Furthermore, the first postservice complaints of low back 
pain were not shown until July 2005, more than ten years 
after his separation from service.  Thus, the record is 
silent as to any evidence of continuity after discharge.  
38 C.F.R. § 3.303(b).  Indeed, in the interim, as documented 
in the record, the veteran worked at an oil rig, grasping, 
pushing, pulling, and lifting heavy iron rods.  

Most significantly, a competent medical opinion stated that 
the veteran's pain is "more likely than not UNRELATED to the 
10/92 mechanical LBP (lower back pain) treated in service and 
is more likely than not related to his manual labor jobs 
after service." (Emphasis original, parenthesis added).  
Absent a nexus stated by competent medical opinion, the Board 
may not grant service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Board finds by a 
preponderance of the evidence that there is no nexus between 
the veteran's current low back strain and his military 
service.  

The Board notes the assessment of scoliosis in the service 
medical records; however, x-rays at that time were read by 
the radiologist as showing normal thoracic and lumbar spine.  
On VA examination in 2006, lumbar and thoracic spine x-rays 
did not show scoliosis, and the examiner found no evidence to 
support a diagnosis of scoliosis.  Consequently, service 
connection for scoliosis is not warranted.  




ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


